DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/26/20200 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,087,397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kelly (US 20180122002) discloses a lending institution that lends a line of credit to a payment card or merchant, based on specific rules. 
Butcher (US 20110131067) discloses (Fig. 2) different lien holders that hold different financial instruments, and incur different lines of credits based on collateral debt. 
Aggarawal (US 20100153258) discloses how a line of credit application is approved through a documentary system. 
Cassano (US 8660927) discloses a collateralized product with a fixed line of credit that receives a data structure based on the collateral and line of credit. 
Luciani (US 20150058145) discloses virtual merchant software to communicate during credit decisions (Para. 1). 
Voordecekers and Steijvers in “Business and Personal Commitments in SME Lending,” disclose how credit approvals are impacted by SME credit approvals from a large bank, which include cash and non-cash collaterals. 
The above references, in combination, do not teach the inventions use of  generating, by the first automated agent software module, a first LC data structure with a reference to the first digital hold included in the first LC data structure, wherein a stated amount in the LC data structure is a maximum limit of potential available capacity and not actual available capacity allocated to a Beneficiary at any instance; and providing, by the first automated agent software module, a version of the first LC data structure to a second computing system, wherein the first automated agent software module interfaces with business systems to provide automated control of the first LC data structure; and wherein providing the version of the first LC data structure to the second computing system causes the second computing system to - generate a second LC data structure that A) includes one or more fields based on the version of the first LC data structure and B) provides a second digital hold on the specified collateral, and C) specifies the digital documentary condition tokens; and act on one or more payment requests from a third computing system by causing a payment in a form matching the specified collateral using the second digital hold on collateral and digital documentary -2- 4864-6957-1627, v. 1Application No. 17/401,769Docket No.: 3600-0010USO4 Reply to Office Action of July 6, 2022 condition tokens to provide access to at least a portion of the specified collateral.
35 U.S.C. 101 – 
The invention does not have a 101 rejection because it is integrated into a practical application.  The case of Motio v. BSP (F. Supp. 3d, 434) notes the use of an automated agent that interfaces with a business intelligence system, to provide automated version control to a business intelligence artifact, to solve the problem of a business intelligence system lacking native control.  In the instant application, the inclusion of an “automated agent” for “automated control” performs such a business intelligence action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691